ACCEPTED
                                                                                              12-17-00344-CV
                                                                                  TWELFTH COURT OF APPEALS
                                                                                               TYLER, TEXAS
                                                                                           1/19/2018 11:56 AM
                                                                                                    Pam Estes
                                                                                                       CLERK




                     IN THE TWELFTH COURT OF APPEALS       FILED IN
                               TYLER, TEXAS         12th COURT  OF APPEALS
                                                         TYLER, TEXAS
                                                                       1/19/2018 11:56:35 AM
                                                                              PAM ESTES
                                   No. 12-17-00344-CV                           Clerk

   Desmond Brandon, Sr., Individually and as Next Friend to D.B., Jr. and L.B.,
                                minor children

                                          Appellants/Plaintiffs

                                            vs.

                                    Justin Thomas Ivie

                                          Appellee/Defendant
_____________________________________________________________________________________


                                 NOTICE OF APPEARANCE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Adam B. Allen, attorney in good standing with the State Bar of Texas, and

enters his appearance as counsel of record for Appellee/Defendant Justin Thomas Ivie in the

above styled and number cause.

                                                  Respectfully submitted,

                                                  WHITE       SHAVER
                                                  205 W. Locust Ave.
                                                  Tyler, Texas 75702
                                                  Telephone: 903/533-9447
                                                  Telefax: 903/595-3766



                                          By: /s/ Adam B. Allen
                                                  ADAM B. ALLEN
                                                  State Bar No. 24038738
                                                  AAllen@whiteshaverlaw.com

                                                  ATTORNEYS FOR APPELLEE

                                            1
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and forgoing was furnished to

opposing counsel in accordance with the Federal Rules of Civil Procedure on this the 19 th day of

January, 2018.

                                                    /s/ Adam B. Allen
                                                    ADAM B. ALLEN




                                               2